1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     CODY LEAVITT,                                     Case No. 2:12-cv-00625-MMD-NJK
7                                       Petitioner,                 ORDER
             v.
8
      DWIGHT NEVEN, et al.,
9
                                    Respondents.
10

11          Respondents’ second unopposed motion for enlargement of time (ECF No. 152)

12   is granted. Respondents will have until July 29, 2019, to file their answer to the amended

13   petition for writ of habeas corpus in this case.

14          DATED THIS 15th day of July 2019.

15

16
                                                        MIRANDA M. DU
17                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
